Title: To George Washington from Brigadier General John Glover, 15 June 1777
From: Glover, John
To: Washington, George



Dear Sir
Peeks-Kill [N.Y.] 15th June 1777

This will inform your Excellency I arrived at this place yesterday—recd Genl Putnams orders to march my Brigade to Head Quarters, upon enquirying into the state of the troops, found them in a most Shocking condition without coats, breeches, stockings or shoes, many of them having nothing but a frock & blanket to cover their nakedness.
Colo. Wigglesworth’s & Swift’s Regts are without tents nor is there any to be had here. I have ordered the troops to be ready to march upon the shortest notice, & had the men tents to cover them, & clothes, should cross the North river to morrow.
I beg leave to recommend to your Excelly, Mr Fosdick, a young gentleman who served as adjutant in my Regt in 1775 & 1776, for a Brigade Major. He is a dilligent, active young man & a good disciplinarian, & I flatter myself, will do the duty exceedingly well. I am with great esteem Yr Excellys most Obed. hum. Servt

John Glover

